


110 HCON 291 IH: Recognizing and honoring the 400th

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 291
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Brown of South
			 Carolina (for himself, Mr.
			 Oberstar, Mr. Manzullo,
			 and Mr. Michaud) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Recognizing and honoring the 400th
		  anniversary of Quebec City in Quebec, Canada, since its founding in 1608 by
		  French explorer Samuel de Champlain.
	
	
		Whereas the anniversary celebrations will highlight Quebec
			 City’s history and emphasize the many cultural and historical linkages between
			 the people of Quebec, Canada, and the United States, a relationship which has
			 stood for many centuries as a global example of mutual friendship and goodwill
			 amongst neighbors;
		Whereas, July 3, 2008, will mark the 400th anniversary of
			 the founding of Quebec City by French explorer Samuel de Champlain, marking it
			 as one of the oldest continually inhabited cities in North America and the only
			 fortified North American city north of Mexico left with its walls
			 intact;
		Whereas the site where Quebec City now stands has been a
			 traditional meeting place for various people for over a millennium, from Native
			 American tribes to newcomers from England and France, as well as many other
			 nations, representing the intersection between the Old World and the New
			 World;
		Whereas Quebec City was the first permanent French colony
			 to be established in North America and now stands as the thriving capital of
			 Quebec as well as its second largest city;
		Whereas Congress recognizes and honors the natural bonds
			 of friendship and history that exist between the people of Quebec City and the
			 states and provinces of the northeast where a significant portion of the
			 population is of French Canadian, Quebecois, or Acadian descent; and
		Whereas in honor of this significant event in the history
			 of the Americas, Congress recognizes the 400th anniversary of Quebec City’s
			 founding: Now, therefore, be it
		
	
		That the Congress—
			(1)recognizes Quebec City’s 400th anniversary
			 since its founding;
			(2)honors the
			 contributions to friendship and goodwill made by the people of Quebec City to
			 North America; and
			(3)encourages all
			 Americans to visit Quebec City to help celebrate this unique event in North
			 American history.
			
